     Case 1:18-cr-00277-AT-JKL Document 111 Filed 06/03/21 Page 1 of 10




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION


UNITED STATES OF AMERICA,           :
                                    :
v.                                  :
                                    :
                                    :        CRIMINAL ACTION NO.
CEDRICK HILL,                       :        1:18-CR-277-AT
                                    :
       DEFENDANT.                   :


                                 ORDER

     This case is before the Court on Defendant Cedrick Hill's Motion to

Sever Offenses. (Doc. 77.) Specifically, Defendant seeks to sever Counts

One and Two from Count Three of the superseding indictment in this caase.

(Doc. 59.) Defendant's severance motion requests that two separate trials

on the offenses charged in this criminal action be held, with the drug

charges in Counts One and Two tried first, before the assault charge in

Count III is tried   The Magistrate Judge's Report and Recommendation

("R&R") recommends the denial of the Defendant's Motion to Sever, after

finding that the joinder of the claims was appropriate and that compelling

prejudice had not been shown to warrant severance. (Doc. 97.)

     Defendant has filed Objections to the Magistrate Judge's Report and

Recommendations. (Doc. 105.) On May 26, 2021, the Court heard counsel's
      Case 1:18-cr-00277-AT-JKL Document 111 Filed 06/03/21 Page 2 of 10




oral argument regarding Defendant Hill's objections to Magistrate Judge

Larkins' R&R and questioned counsel regarding the Defendant's Motion

and the Government's opposition.1 The Court additionally notes that Mr.

Hill was first indicted on a superseding indictment on October 12, 2017 in a

different case (1:16-cr-427-AT-JKL) and charged there with participating in

a drug conspiracy in violation of 21 U.S.C. § 841(b)(1)(A).2                              The

Government represented in the May 26th hearing that it would dismiss its

drug distribution related charges against Mr. Hill in that earlier case (1:16-

cr-427) if the instant case moves forward in a single proceeding that

includes both the original drug charges against Mr. Hill brought in 1:16-cr-

427 (now Counts One and Two in the instant case) as well as the assault

offense (Count Three).

       A district judge has broad discretion to accept, reject, or modify a

magistrate judge’s proposed findings and recommendations. United States

v. Raddatz, 447 U.S. 667, 680 (1980). Pursuant to 28 U.S.C. § 636(b)(1),

the Court reviews any portion of the R&R that is the subject of a proper

objection on a de novo basis and any non-objected portion on a “clearly

erroneous” standard. Accordingly, the Court has reviewed the Defendant’s


1 The hearing was held by remote video conference.
2 A host of other charges were also included in the 22-count superseding indictment in 1:16-cr-
427 against the 30 alleged members and associates of the Nine Trey Gangsters Blood Gang
(NTG).
                                                  2
       Case 1:18-cr-00277-AT-JKL Document 111 Filed 06/03/21 Page 3 of 10




Motion to Sever Counts on a de novo basis as Defendant’s objections go to

the essence of the Magistrate Judge’s evidentiary and legal analysis

supporting the R&R’s conclusions.

       The Court has considered the legal and evidentiary analysis provided

by the Magistrate Judge's Report and Recommendation as well as

Defendant's     Objections.   and   finds       that   the   Magistrate   Judge's

determination that joinder of the three counts is legally appropriate and

correct on the current record. However, the Court finds that it must still

more carefully consider the prejudice issues posed here in light of the

factors set forth under Federal Rules of Criminal Procedure 8(a) and 14(a),

the separate times of the events, some marked differences in the nature of

the underlying offenses charged, and Defendant's express representations

as to the importance and substance of his potential testimony as to Count

III.

       The Eleventh Circuit in United States v. Pierce, 733 F.2d 1474, 1476-

77 (11th Cir. 1984) recognized the types of circumstances that may be

considered forms of prejudice that were previously identified by the U.S.

Court of Appeals for the District of Columbia in Drew v. United States, 331

F.2d 85, 88 (D.C.Cir.1964):

       (1) he [defendant] may become embarrassed or confounded in
       presenting separate defenses; (2) the jury may use the evidence

                                            3
     Case 1:18-cr-00277-AT-JKL Document 111 Filed 06/03/21 Page 4 of 10




     of one of the crimes charged to infer a criminal disposition on
     the part of the defendant from which is found his guilt of the
     other crime or crimes charged; or (3) the jury may cumulate the
     evidence of the various crimes charged and find guilt when, if
     considered separately, it would not so find. A less tangible, but
     perhaps equally persuasive, element of prejudice may reside in
     a latent feeling of hostility engendered by the charging of
     several crimes as distinct from only one. Thus, in any given case
     the court must weigh prejudice to the defendant caused by the
     joinder against the obviously important considerations of
     economy and expedition in judicial administration.

See also, U.S. v. Hersh, 297 F.3d 1233, 1243 n. 15 (11th Cir. 2002)

(“[S]everance is not mandatory simply because a defendant indicates that

he wishes to testify on some counts but not on others.”) (quoting United

States v. Forrest, 623 F.2d 1107, 1115 (5th Cir.1980)). “Rather, to establish

that the joinder of charges kept him from testifying, Hersh must show that

the charges were distinct in time, place, and evidence, that there was

‘important’ evidence that he might have offered on one set of charges but

could not, and that he had a ‘strong need’ not to testify on the other

counts.” Id. (citing United States v. Gardiner, 955 F.2d 1492, 1497 (11th

Cir.1992)).

      Similarly, in the context of criminal charges of manufacturing and

attempted distribution of $40 million of counterfeit checks plus the charge

of bond jumping, the Eleventh Circuit in U.S. v. Gabay, has previously

found that flight offenses may properly be joined with the underlying


                                        4
     Case 1:18-cr-00277-AT-JKL Document 111 Filed 06/03/21 Page 5 of 10




substantive offense "since evidence of flight is admissible to prove guilty

conscience and evidence of the counterfeiting is admissible to provide the

motive for the flight." 923 F.2d 1536, 1540 (11th Cir. 1991). The former

Fifth Circuit likewise found in U.S. v. Williamson that the defendant's

flight/assault charge was properly joined with a drug distribution charge—

but in that case, the defendant's flight/assault conduct occurred

immediately following the narcotics deal. U.S. v. Williamson, 482 F.2d 508,

511 (5th Cir. 1973).   The court therefore found that the joinder caused no

prejudice because of the fully overlapping nature of the evidence in both

counts that proved both defendant's motive and that the officers were

clearly engaged in their official duties at the time of the assault. As noted in

U.S. v. Corbin, 734 F.2d 643, 648-49 (11th Cir. 1984), defendants' requests

for severance of counts usually fail because "courts hold no need for

severance arises until the defendant makes a convincing showing both that

he has important testimony to give concerning one count and a strong need

to refrain from testifying on the other count." (Citing C. Wright A. Miller,

Federal Practice and Procedure § 222.)

      The Court finds that severance of the counts is not warranted in this

case because there is some degree of necessary overlap and connectivity in

the evidence relating to all three counts (though Count 3 is separate in time


                                          5
     Case 1:18-cr-00277-AT-JKL Document 111 Filed 06/03/21 Page 6 of 10




by a few months) and that the interest of judicial efficiency under the

circumstances presented here outweighs the potential prejudice to

Defendant's defense However, the Court concludes that "other relief that

justice requires" is appropriate to address the circumstances presented, as

authorized under Rule 14(a). ("If the joinder of offenses or defendants in

an indictment, an information, or a consolidation for trial appears to

prejudice a defendant or the government, the court may order separate

trials of counts, sever the defendants’ trials, or provide any other relief that

justice requires.") (emphasis provided). The Court finds that the evidence

in connection with the Defendant's Motion to Sever as well as the case

record as a whole provides a strong factual basis for the Court's

determination that Defendant's testimony as to Count 3 would be

important to Defendant's defense and the jury's evaluation of the evidence

relating to Count 3. Further, Defendant might suffer material prejudice if

he is precluded from testifying as to the factual circumstances surrounding

the assault offense charged in Count Three as the price of avoiding cross-

examination as to the offenses charged in Counts One and Two and

forfeiting his Fifth Amendment rights relating to Counts One and Two.

      The drug related offenses allegedly occurred between approximately

October 2016 and November 2017, while the assault that is the centerpiece


                                          6
       Case 1:18-cr-00277-AT-JKL Document 111 Filed 06/03/21 Page 7 of 10




of Count 3 occurred in January 2018. Defendant Hill has averred that he

did not at the time realize that the individual (P.S.) who confronted him in

the lobby of a hotel he was staying and who was not wearing any outside

identifiers was actually a law enforcement officer. Defendant also allegedly

thought he was in significant danger of being assaulted by this armed

individual after P.S. jumped on his car but Defendant purportedly did not

intend to do him any harm.             3   Defendant was shot multiple times by the

officer and his shooting wounds entailed life threatening injuries. The

officer also was seriously injured.. There is significant risk in these

circumstances that the jury may improperly cumulate the evidence of the

various alleged crimes Defendant Hill is charged with while reaching their

verdict on the three counts, especially if the Defendant is not able to testify

as to his perceptions of the immediate events surrounding the assault

charge. Accordingly, the Court intends to grant appropriately tailored relief

regarding specific scope limitations in the Government's cross-examination

of the Defendant concerning Counts I and II, if Defendant chooses to


3   As discussed in Defendant's Original Motion to Sever, "...[O]nly Mr. Hill can testify as to
whether he believed P.S. was a federal officer or a private citizen, he thought he was being
assaulted on January 5, 2018 and what his intentions were during the encounter. Specifically,
should Mr. Hill decide to take the stand, he is prepared to testify as to his recollection of who he
believed P.S. to be, whether he feared for his safety, when during the events he was shot, and his
intentions at different points during the incident. Testimony on these points is absolutely
critical for the jury's complete assessment of Mr. Hill's intent and knowledge." (Doc. 77 at 7.)
The Court notes that both the law enforcement agent and Defendant were seriously injured in
the course of their interaction.
                                                     7
     Case 1:18-cr-00277-AT-JKL Document 111 Filed 06/03/21 Page 8 of 10




testify, after requisite pre-trial motions regarding such scope limitations

from the parties have been filed. The Court will also consider proposed

limiting instructions to the jury submitted by the Parties both in connection

with the pretrial conference and during the course of the trial, as

appropriate. If such relief cannot be reasonably implemented, the Court

will consider other measures, as warranted.

     Accordingly, the Court DENIES the Defendant's Motion to Sever

(Doc. 77) and ADOPTS the Magistrate Judge's Final Report and

Recommendation (Doc. 46) EXCEPT to the extent that the Court has

determined that other additional measures of judicial relief are necessary to

minimize prejudice and assure a just trial in this matter, in the event

Defendant decides to testify as to the facts relating to Count 3. The Court

recognizes that this may be a most delicate balancing act, and it is possible

that the Defendant may ultimately choose not to testify.

     As all pretrial motions in this case have been resolved, the Court sets

the case for a trial calendar to start on Monday, August 30, 2021, at 9:30

AM in Courtroom 2308, United States Courthouse, 75 Spring Street, S.W.,

Atlanta, Georgia. Voir dire will be held on Friday, August 27, 2021, at 9:30

AM in Courtroom 2306. The pretrial conference is set for August 18, 2021,

at 10:30 AM in Courtroom 2308. The parties are DIRECTED to file briefs


                                        8
     Case 1:18-cr-00277-AT-JKL Document 111 Filed 06/03/21 Page 9 of 10




relating to their proposals as to the limitation of the scope of Government

cross-examination of Defendant as to Counts 1 and 2 in the event

Defendant decides to testify and as to other proposed relevant limitation

instructions no later than 30 days prior to the trial date. Additionally, by

5:00 PM on July 14, 2021, the parties are to file their respective motions in

limine and voir dire questions.       By 5:00 PM on July 14, 2021, the

Government is to file a brief statement of facts the parties can rely on for

voir dire.   By 5:00 PM on July 28, 2021, the parties are to file any

objections to those items listed above. The time from June 3, 2021, to

August 30, 2021, shall be excluded from computation under the Speedy

Trial Act pursuant to 18 U.S.C. § 3161(h)(7)(A), (h)(7)(B)(i), and

(h)(7)(B)(iv).

      The parties should be prepared to provide the Courtroom Deputy

Clerk with three (3) copies of your respective exhibit and witness lists at the

start of trial for use by the Judge, Court Reporter, and Courtroom Deputy

Clerk. Each party should also provide a courtesy copy of all exhibits for the

Judge’s use during trial, preferably in an appropriately labeled notebook

provided on the first day of trial. The parties are referred to Local Rule

16.4(B)(19)(b), NDGa, concerning the pre-marking of exhibits. The parties




                                         9
    Case 1:18-cr-00277-AT-JKL Document 111 Filed 06/03/21 Page 10 of 10




must provide a courtesy copy of any documents e-filed just prior to trial or

on any day during the course of the trial.

      Please refer to Judge Totenberg’s Guidelines to Parties and Counsel at

http://www.gand.uscourts.gov/case-prep-judge-totenberg for information

regarding the pretrial conference, voir dire, and courtroom technology.

Any training or trial runs regarding the courtroom technology must be

scheduled in advance of trial via the Courtroom Deputy Clerk. The Court

will not allow time for training or trial runs at the beginning of the trial.

Any motions requesting leave to bring technology into the courtroom must

be filed no later than three (3) days in advance of trial, to allow time for

proper notification to the US Marshals Service.



      IT IS SO ORDERED this 3rd day of June, 2021.




                                    _____________________________
                                    Amy Totenberg
                                    United States District Judge




                                         10
